Dissenting opinion by
Ross, J.
The Act of 1880 is entitled “An act to equalize taxation.” It seeks to accomplish this purpose by requiring every tax-payer to make in writing, and give in his list, or inventory of taxable property, under oath, and to therein furnish such information as will enable the listers to ascertain just what taxable property he owns, and what debts of all kinds are due to, and owing by him; by requiring the secretary of state to make and publish inventories, with suitable interrogatories on all subjects necessary to give the listers full information in regard to his taxable property, to which is added a prescribed form of oath to be subscribed and taken by the tax-payer; by requiring the listers to appraise the property inventoried at such a sum as they would appraise the same in payment of a just debt due from a. solvent debtor; and by making them liable to a penalty of two hundred dollars if they receive and act upon an inventory not properly filled out and sworn to. To secure from each tax-payer the required inventory properly sworn to, the act *347further provides that, “if he wilfully omits to make, swear to, and deliver said inventory, or to answer any interrogatory therein, or makes a false answer or statement therein, or if the listers have sufficient reason to believe that an inventory does not contain a full, true, and correct statement of the taxable property of the tax-payer filling out such inventory,” then the listers are to find what taxable property he owns, as best they can, appraise the same at its just value in money, and double the sum thus obtained for the basis of his list. It is to be observed that this provision of the act is highly penal, and that the conditions which give the listers jurisdiction to impose the penalty are carefully stated. The provisions of the act, when considered together, as they must be, require the utmost good faith, honesty, and fairness in complying with its provisions, by the tax-payer, the secretary of state, and the listers, to the end that each person subject to taxation may bear his just and lawful proportion of the public burdens, — no more, no less. So to construe any of the provisions of the act, that an honest tax-payer, who has scrupulously complied in essence with all its provisions, shall be obliged to bear more than his just and lawful proportion thereof, is as gross a violation of the scope and spirit of the act, as is the non-enforcement of any of its provisions. The tendency and effect of both are to defeat the eild and purpose of the act, equalization of taxation. The plaintiff seeks to recover of the defendant money which he claims he has been compelled to pay to it in violation of the provisions of the act, and hence wrongfully and illegally. That he undertook honestly and faithfully to comply with the provisions of the act, is unquestioned. It is admitted that he filled out an inventory to the full satisfaction of the listers; that he therein honestly and fully disclosed all his taxable property, and subscribed an oath thereto, and requested the listers to administer it to him, and accept the inventory. The listers refused to administer the oath, or to accept the inventory, *348if the oath should be administered by any other magistrate, because in the prescribed oath, after the words taxable property, he had inserted, “to my best knowledge and belief.” The refusal of .the listers to accept the inventory with this oath attached, properly- sworn to, was a waiver of any necessity for him to swear to it before another magistrate and then tender it to them. The only objection which the listers made to the inventory tendered was the fact that he .had inserted the words named into the oath. In all other respects the inventory was satisfactory to the listers, and, on this argument, no other objection is raised thereto. They did not object to administering the oath, but objected to the inventory with that oath duly subscribed and taken by him. If the oath subscribed and tendered was, in legal contemplation and essence, the oath required by the act, the plaintiff tendered a legal compliance with the act, to the listers, and did not wilfully omit to make, swear to, and deliver the required inventory. Hence the single question is, was the oath tendered, in legal essence and force, the oath prescribed by the act? If the added words abated, or lessened, the legal essence and force of the oath in any particular, he did so omit, and the listers both had authority and were under a duty, in common language, to doom him. But they were under no such duty, and had no such authority, if the added words did not lessen or abate a scintilla from the legal force and effect of the oath prescribed by the act. A fair wa.y to test whether the added words did lessen or abate from the legal force and effect of the prescribed oath, is, to add them to the answer of each interrogatory in the inventory. Inserting them into the body of the oath was in legal effect adding the same words, at the end of each answer to the several interrogatoi'ies, contained in the inventory. It is to be obsei'ved that the words inserted are, “To my best knowledge and belief,” not or belief. The interrogatories are of two kinds; those capable of an exact numerical answer based upon exact *349knowledge; and those, requiring an answer founded on judgment and belief, arising from knowledge gained by inquiry. Of the first kind is interrogatory 3: “What nurnher of horses, over four months old, were owned by you on the first day of April, 1881?” This is capable of a definite numerical answer based upon knowledge. His answer is of that character, six. Now suppose, in fact, he then owned seven such horses, but had no knowledge that he owned the seventh; that some one unbeknown to him, had on the 31st day of March made an absolute gift to him of the seventh horse and delivered it to a third person for him, would his answer, made under the obligations of the prescribed oath, have rendered him guilty of perjury in respect thereto? Manifestly not; because his want of knowledge of his ownership of the seventh, bereft his answer, false in fact, of the corrupt mind and purpose necessary to the commission of perjury. Would his conscience have been touched by the answer, false in fact? Certainly not; because he did not know of its falsity. If he had had knowledge of such ownership, he would have been guilty of perjury, and his conscience, if any he had, have been touched, because of the possession of such knowledge. Now suppose he had added, so that his answer read, “Six, to my best knowledge and belief. ” Would anything hare been taken from the legal force and effect of the answer made under the prescribed oath, either.on the score of perjury, or touching his conscience? Not one scintilla. If he had known that he then owned seven, both the monitions of conscience, if any he had, and a liability for perjury would have inhered in the answer. In fact the words, “to my best knowledge and belief,” might have brought a new element into the answer, touching the conscience, that of belief, which may exist short of actual knowledge, and thus have added to, rather than abated from, the binding force of the answer. The second class of interrogatories call for an answer based upon judgment and belief, having their origin in best *350knowledge gained by inquiry.' Of this character is interrogatory 8 — “What amount of debts due from solvent debtors, whether on account, note, or contract, bond, mortgage, or other security, and whether then due, or to become due thereafter, did you own on the first day of April, 1881?” The subject matter inquired about, — the solvency of his debtors, — and the language of the interrogatory alike, legitimately and impliedly call for an answer, true to the plaintiff’s best knowledge and belief. The exact truth, stated with mathematical' precision, cannot be given to such a question. The plaintiff could only answer it according to his best knowledge and belief. As to the amount due him from such debtors, he might be able to answer from his knowledge, with accuracy; but whether such debtors were in truth, solvent, could only be known to him and answered as a matter of belief and judgment, based upon the best information he could gain by faithful inquiry. Hence, if he answered it with a definite, numerical sum, the answer all the same implied that it was true to his best knowledge and belief. If he gave in bis answer his honest belief in regard to the solvency of his debtors, he could not be convicted of perjury, how far soever from the touth, in fact, the answer might be. Nor could his conscience be touched in regard thereto, beyond such belief. The addition of these words to his answers to this class of interrogatories would not lessen their legal quality, as regards perjury or conscience. Hence the insertion of the words by him in the body of the oath subscribed, did not lessen, nor abate, one particle from the moral or legal quality, force, or binding effect, of any of his answers to either kind of the interrogatories, but if anything added a moral force to his answers to the first class of interrogatories. Hence, I conclude, that the plaintiff tendered to the listers a full and perfect moral and legal compliance with the force, spirit, and requirements of the act, and that the listers had no right to refuse to administer the oath tendered, nor to reject the inventory *351tendered, nor had they authority under the act to doom him for wilfully omitting to make, swear to, and deliver a full and complete inventory of his taxable property, as required by law. The taxes assessed against him were, therefore, assessed without the sanction of law, and illegal; and he is entitled to recover back what the town thus holds illegally from him. But it is urged that the listers were required not to accept improper inventories under heavy penalties. What if they were? Is that any excuse for refusing a proper one? —that the plaintiff had no legal right to ask them to receive one attested by an oath which varied in letter even from the prescribed oath; that the plaintiff was bound to know the law, and that the prescribed oath only required him to answer the second class of interrogatories according to his best knowledge and belief. The listers, too, as administrators of the law, were bound to know this, and that the law gave them no legal authority under the circumstances to doom him. Their want of this knowledge did not add to their authority to inflict the penalty of doubling his list. The doubling process is highly penal, and to he resorted to only in a clear case of wilful omission on the part of the tax-payer. Besides, consider the circumstances: The law was new, and had elicited a good deal of discussion, especially, the iron-clad oath, as it was called. The plaintiff was a plain, conscientious farmer, unlearned in the intricacies of the law. He fully disclosed to the listers the state of his property, and explained to them the purchases of the cattle and of the wool, and said that he did not know, but if he should unintentionally make a mistake, as to whether anything would turn out to be due him from those purchases, the prescribed oath might not only cause him to offend against his Maker, hut expose him to a conviction for perjury. While the listers told him, that they thought he could safely take the prescribed oath to his inventory, they absolutely refused to accept it with the added words inserted in the body of the oath, thereby declaring by *352their acts, plainer than speech, that he might be guilty of perjury if he made a mistake in the matters named. Moreover they were administrators of the law, and were supposed to know what it demanded. Under these circumstances, is it strange, that a simple-minded, conscientious man, unlearned in the law, should prefer to be doomed, rather than to incur the risk of being damned? In my judgment, the listers ought to have administered the oath he tendered, and have accepted the inventory. The inventory and oath tendered, being a full and complete compliance with every moral and legal requirement of the law, and lacking only in the prescribed words of the oath, to hold that the plaintiff was liable to be doomed for a violation of the law, to my mind, is “to tithe mint and cum-min,” which the law requires not, and to pass over judgment, and justice, in its administration to an honest, conscientious, but unlearned tax-payer; to sacrifice substance to shadow, to disregard the vital principle, “the equalization of taxation,” in order to stick to the letter of the law, even to the crossing of the t’s and the dotting of the i’s; to make the law designed to further justice, and an even distribution of the public burdens, an instrument of oppression, wrong, and injustice, and all this, simply because the listers, the administrators of the law, did not know their duty. Because the listers did not know their duty, I say; for, it has not been contended, nor do I think it could be reasonably contended, that the listers would nave incurred any penalty under the law, by administering the subscribed oath to the plaintiff and then accepting the inventory tendered them. .Why should their' ignorance of the law, and unfounded fears for themselves, be made a penal offense in the plaintiff, and be visited upon him by more than doubling his just taxes? I cannot consent to such a construction and enforcement of the law. Heretofore this court has always held, that a substantial compliance with the prescribed forms of the statute law, was *353all that- was required, and such have been the holdings of all other courts of last resort, so far as I have observed. I think such a compliance is all that should be required of honest, conscientious tax-payers under this law. I would reverse the pro forma judgment of the County Court and render judgment for the plaintiff.